


Exhibit 10.8

 

THIRD AMENDMENT AGREEMENT

 

THIRD AMENDMENT AGREEMENT (this “Agreement”) dated as of December 2, 2014 by and
among (1) Information Services Group, Inc. (the “Borrower”), (2) International
Advisory Holdings Corp., International Consulting Acquisition Corp., TPI
Advisory Services Americas, Inc., ISG Information Services Group Americas, Inc.
(formerly known as Technology Partners International, Inc.) and TPI
Eurosourcing, L.L.C. (collectively, the “Guarantors”), (3) the financial
institutions party to the Credit Agreement (as defined below) as lenders
(collectively, the “Lenders” and individually, a “Lender”), and (4) Bank of
America, N.A. (“Bank of America”) as administrative agent (the “Administrative
Agent”) for the Lenders and as Swing Line Lender and Issuing Bank with respect
to a certain Credit Agreement dated as of May 3, 2013, by and among the
Borrower, the Guarantors, the Lenders, the Administrative Agent, the Issuing
Bank and BMO Harris Bank N.A. and Fifth Third Bank as co-Syndication Agents, as
amended by that certain First Amendment Agreement dated as of November 14, 2013,
by and among the Borrower, the Guarantors, the Lenders and the Administrative
Agent and that certain Second Amendment Agreement dated as of March 18, 2014, by
and among the Borrower, the Guarantors, the Lenders and the Administrative Agent
(as amended, the “Credit Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Credit Agreement; and

 

WHEREAS, the Lenders have agreed to such amendments, on the terms and conditions
set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

§1.                               Definitions.  Capitalized terms used herein
without definition that are defined in the Credit Agreement shall have the same
meanings herein as therein.

 

§2.                               Ratification of Existing Agreements.  All of
the Loan Parties’ obligations and liabilities to the Administrative Agent, the
Issuing Bank and the Lenders as evidenced by or otherwise arising under the
Credit Agreement, the Notes and the other Loan Documents, are, by each Loan
Party’s execution of this Agreement, ratified and confirmed in all respects.  In
addition, by each Loan Party’s execution of this Agreement, each of the Loan
Parties represents and warrants that no Loan Party has any counterclaim, right
of set-off or defense of any kind with respect to such obligations and
liabilities.

 

§3.                               Representations and Warranties.  Each of the
Loan Parties hereby represents and warrants to the Administrative Agent, the
Issuing Bank and Lenders that all of the representations and warranties made by
the Loan Parties in the Credit Agreement, the Notes and the other Loan Documents
are true in all material respects on the date hereof as if made on and as of the
date hereof, except to the extent that such representations and warranties
relate expressly to an earlier date.

 

--------------------------------------------------------------------------------


 

§4.                               Conditions Precedent.  The effectiveness of
the amendments contemplated hereby shall be subject to the satisfaction of each
of the following conditions precedent:

 

(a)                                 Representations and Warranties.  All of the
representations and warranties made by the Loan Parties herein, whether directly
or incorporated by reference, shall be true and correct on the date hereof
except as provided in §3 hereof.

 

(b)                                 Performance; No Event of Default.  The Loan
Parties shall have performed and complied in all respects with all terms and
conditions herein required to be performed or complied with by them prior to or
at the time hereof, and there shall exist no Default or Event of Default.

 

(c)                                  Action.  All requisite corporate or other
action necessary for the valid execution, delivery and performance by the Loan
Parties of this Agreement and all other instruments and documents delivered by
the Loan Parties in connection herewith shall have been duly and effectively
taken.

 

(d)                                 Expenses and Fees.  The Borrower shall have
paid to the Administrative Agent the reasonable fees and expenses of counsel to
the Administrative Agent in connection with the preparation of this Agreement.

 

(e)                                  Delivery.  The Loan Parties, the
Administrative Agent, the Required Lenders and the Issuing Bank shall have
executed and delivered this Agreement.  In addition, the Loan Parties shall have
executed and delivered such further instruments and taken such further action as
the Administrative Agent and the Required Lenders may have reasonably requested,
in each case further to effect the purposes of this Agreement, the Credit
Agreement and the other Loan Documents.

 

§5.                               Amendments to the Credit Agreement.

 

(a)                                 Amendment to Section 1.01 of the Credit
Agreement. The definition of “Consolidated Fixed Charge Coverage Ratio” in
Section 1.01 of the Credit Agreement is hereby amended and restated to read as
follows:

 

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, plus (ii) the one-time unamortized
deferred financing fees previously incurred by Borrower and recognized as an
expense on or about the Closing Date in connection with Indebtedness of the Loan
Parties being refinanced by this Agreement on the Closing Date in an aggregate
amount not to exceed $554,000, less (iii) the aggregate amount of all Restricted
Payments made during the most recently completed Measurement Period (other than
the making by the Borrower of that certain one-time special dividend on or
before March 31, 2015 in an aggregate amount not to exceed $5,500,000), less
(iv) the aggregate amount of all Capital Expenditures made by the Borrower and
its Subsidiaries during the most recently completed Measurement Period, less
(v) the aggregate amount of federal, state, local and foreign income taxes paid
or required to be paid, in each case, of or by the Borrower and its Subsidiaries
for the most recently completed Measurement

 

2

--------------------------------------------------------------------------------


 

Period to (b) the sum of (i) Consolidated Interest Charges, and (ii) the
aggregate principal amount of all redemptions or similar acquisitions for value
of outstanding debt for borrowed money or regularly scheduled principal payments
during such Measurement Period, but excluding (x) the redemption of the
Convertible Debenture owing to CPIV S.A. in a principal amount not to exceed
$1,672,361 and (y) any such payments to the extent refinanced through the
incurrence of additional Indebtedness otherwise expressly permitted under
Section 7.02.

 

(b)                                 Amendment to Section 7.06 of the Credit
Agreement.  Clause (d) of Section 7.06 of the Credit Agreement is hereby amended
by deleting the reference to “clause (c)” in the fourth line therein and
inserting “clause (d)” in lieu thereof.

 

§6.                               Miscellaneous Provisions.

 

(a)                                 Except as otherwise expressly provided by
this Agreement, all of the respective terms, conditions and provisions of the
Credit Agreement, the Notes and the other Loan Documents shall remain the same. 
The Credit Agreement, as amended hereby, shall continue in full force and
effect, and this Agreement and the Credit Agreement, shall be read and construed
as one instrument.

 

(b)                                 THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(c)                                  This Agreement may be executed in any
number of counterparts, but all such counterparts shall together constitute but
one instrument.  In making proof of this Agreement it shall not be necessary to
produce or account for more than one counterpart signed by each party hereto by
and against which enforcement hereof is sought.  A facsimile or other electronic
transmission of an executed counterpart shall have the same effect as the
original executed counterpart.

 

[Remainder of page Intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Third Amendment
Agreement as of the date first set forth above.

 

 

INFORMATION SERVICES GROUP, INC.

 

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

Chief Financial Officer

 

 

 

 

 

INTERNATIONAL ADVISORY HOLDINGS CORP.

 

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

President & Chief Financial Officer

 

 

 

 

 

INTERNATIONAL CONSULTING ACQUISITION CORP.

 

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

President & Chief Financial Officer

 

 

 

 

 

TPI ADVISORY SERVICES AMERICAS, INC.

 

 

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

President

 

 

 

 

 

ISG INFORMATION SERVICES GROUP AMERICAS, INC. (formerly known as Technology
Partners International, Inc.)

 

 

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

Vice President & Secretary

 

--------------------------------------------------------------------------------


 

 

TPI EUROSOURCING, L.L.C.

 

 

 

 

 

 

By:

/s/ David Berger

 

Name:

David Berger

 

Title:

President & Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BMO HARRIS BANK N.A.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

WEBSTER BANK, NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------
